Exhibit 10.1

LOAN PURCHASE AND SALE AGREEMENT

THIS LOAN PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of
August 30, 2013 by and between Capital One Bank, N.A., (“Capital One”), as
Administrative Agent (in such capacity, the “Administrative Agent”) and Lender,
Iberiabank (“Iberia”) and Cadence Bank, N.A. (“Cadence” and with Capital One and
Iberia, each a Seller, and collectively, the “Sellers”), and White Elk LLC, a
Delaware limited liability company (“White Elk”), having an address of 1212
Avenue of the Americas, 19th Floor, New York, New York 10036, Resource Value
Group LLC, on behalf of one or more beneficial holders of the Loan under the
Credit Agreement (“Resource” and with White Elk, each a “Buyer” and
collectively, the “Buyers”).

RECITALS

A. Sellers are party to that certain Credit Agreement dated December 24, 2010
(as amended, the “Credit Agreement”) by and among Black Elk Energy Offshore
Operations, LLC, a Texas limited liability company (the “Borrower”), the
Guarantors party thereto, Capital One, N.A., as Administrative Agent for the
Lenders (“Administrative Agent”) and the Lenders signatory thereto (the
“Lenders”). Capitalized terms used herein and not otherwise defined shall have
the meaning assigned to such terms in the Credit Agreement.

B. Pursuant to the terms of the Credit Agreement, Administrative Agent and
Lenders agreed to make loans and extensions of credit on behalf of Borrower. As
of the date hereof, the aggregate amount of the Commitments of the Lenders under
the Credit Agreement is $25,000,000, the current Borrowing Base under the Credit
Agreement is $25,000,000, and the aggregate amount of all outstanding Loans
under the Credit Agreement is $20,831,976.

C. Buyers wish to purchase from Sellers, all of Sellers’ right, title and
interest in and to the Commitments, Loans and the Loan Documents (collectively
the “Loan Assets”), all upon and pursuant to, the terms and conditions described
in this Agreement and White Elk wishes to assume the role of Administrative
Agent and Collateral Agent under the Credit Agreement and Loan Document.

NOW, THEREFORE, based on the above Recitals (which are incorporated into and
made part of this Agreement by this reference), and for valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

AGREEMENT

1. Conveyance. For valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, (a) each Seller, hereby agrees to sell, assign and
convey to Buyers and Buyers hereby agree to purchase and accept from each
Seller, all of each Seller’s right, title and interest in and to its rights and
obligations under the Credit Agreement and Loan Documents, including but without
limitation all Loans and Commitments and (b) White Elk agrees to accept and
assume all obligations of the Administrative Agent under the Credit Agreement
and the Loan Documents, all subject to and in accordance with the terms and
provisions of this Agreement (the “Purchase Transaction”). The Purchase
Transaction shall close on August 30, 2013 (the “Closing Date”) and Buyers shall
deliver to the Administrative Agent, for the Sellers, the Purchase Price by wire
transfer of immediately available funds by 3:00 p.m. EST on August 30, 2013.



--------------------------------------------------------------------------------

2. Purchase Price. Buyers shall pay to Administrative Agent for the benefit of
the Sellers the Purchase Price as follows:

(a) Each Buyer shall be obligated to pay 100% of the aggregate principal balance
of all outstanding Loans under the Credit Agreement as of the Closing Date, plus
all accrued unpaid interest plus fees and expenses (the “Purchase Price”).

(b) The Purchase Price is as follows:

 

Principal:

   $ 20,831,976.00   

Accrued Interest to August 30, 2013:

   $ 123,428.73   

Agency Fees:

   $ 12,739.73   

Attorneys Fees:

   $ 99,492.15   

TOTAL

   $ 21,067,636.61   

(c) The Buyers shall pay the Purchase Price to Administrative Agent for the
benefit of the Sellers on the Closing Date by wire transfer pursuant to the wire
instructions listed on Schedule 1 attached hereto.

3. Assignment and Assumption. On the Closing Date (a) the Sellers and Buyers
shall execute and deliver an Omnibus Assignment and Assumption of Loans, Loan
Documents and Related Liens and Security Instruments and Appointment of Agent in
the form attached hereto as Exhibit A; (b) Administrative Agent shall resign as
Administrative Agent under the Credit Agreement and White Elk hereby shall
accept and assume all obligations as administrative agent thereunder (the
“Successor Administrative Agent”); (c) Capital One, in its capacity as
Administrative Agent shall execute and deliver to White Elk, in its capacity as
the Successor Administrative Agent, an Assignment of Mortgages, in the form
attached hereto as Exhibit B; (d) Borrower shall execute and deliver new Notes
to each Buyer in the principal amount of their respective Commitments in
replacement of the Notes previously issued to the Sellers; and (e) Buyers and
Sellers shall execute and deliver to Administrative Agent all other documents
necessary to consummate the Purchase Transaction, including assignments and/or
amendments to the Loan Documents and/or Intercreditor Agreements.

4. Loan Documents. On the Closing Date, Administrative Agent shall deliver to
Buyers an original counterpart of each Loan Document (or if an original
counterpart of each such Loan Document is not in Administrative Agent’s
possession, a photocopy of each such original counterpart).

 

2



--------------------------------------------------------------------------------

5. Seller’s Representations and Warranties. The purchase and sale of the Loan
Assets as described in this Agreement is made without representation, warranty,
recourse or guaranty of any kind, express or implied, except that each Seller
represents and warrants to Buyers severally and not jointly as of the date
hereof as follows:

5.1 Authority. Seller holds its legal and beneficial interest in the Loans and
the other Loan Assets free and clear of any liens, claims, security interests,
pledges, charges or encumbrances of any nature whatsoever, and has full right,
power and authority to execute, deliver and perform its obligations under this
Agreement and the right to transfer such interest to Buyers without the consent
of any third party. Seller has not previously conveyed its interest in the Loan
Assets. Seller is transferring its interest in the Loan Assets free and clear of
any and all participation interests, liens, pledges, charges, security interests
or encumbrances of any kind or nature whatsoever encumbering the Loans or the
Loan Documents or any interest therein.

5.2 Binding Effect. This Agreement and the sale, assignment and transfer of the
Loan Assets constitute a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.

5.3 No Conflict. The execution, delivery and performance of this Agreement by
Seller does not conflict with the organizational documents of Seller, or with
any law, rule, statute, writ or regulation applicable to Seller.

Each Seller’s representations and warranties set forth in this Section 5 shall
survive the Closing of the Purchase Transaction.

6. Administrative Agent’s Representations and Warranties. The Administrative
Agent represents and warrants to Buyers as the date hereof as follows:

6.1 Loan Documents. Schedule 2 contains a true, correct and complete list of the
Loan Documents, as each may have been amended or modified as of the date hereof
(and to the extent no amendment or modification is noted, Administrative Agent
represents and warrants that no amendment or modification has been made to the
applicable Loan Documents other than partial releases of certain mortgages, all
of which are of record), and Administrative Agent has delivered to the Successor
Administrative Agent true, correct and complete copies of each of the documents,
instruments and agreements listed on Schedule 2.

6.2 Loan Balance. The outstanding principal balance of the Loans as of the date
of this Agreement is Twenty Million Eight Hundred Thirty-One Thousand Nine
Hundred Seventy-Six and No/100 Dollars ($20,831,976). Interest on the Loans as
provided in the Loan Documents has been paid through July 31, 2013 and has been
accruing at the rate of interest set forth in the note(s) evidencing the Loans
since August 1, 2013. As of the date of this Agreement, the aggregate accrued
and unpaid interest payable under the Loan Documents is $123,428.73, the accrued
and unpaid fees under the Loan Documents are $12,739.73, the accrued and unpaid
expenses under the Loan Documents are $99,492.15 and there are no reserves being
maintained under the Loan Documents.

Administrative Agent’s representations and warranties set forth in this
Section 6 shall survive the Closing under the Purchase Transaction.

 

3



--------------------------------------------------------------------------------

7. Buyers’ Representation and Warranties. Each Buyer represents and warrants
severally and not jointly to Sellers as of the date hereof:

7.1 Authority. Buyer has full power and authority to execute, deliver and
perform its obligations under this Agreement.

7.2 Binding Effect. This Agreement and the purchase and assumption of the Loan
Assets as contemplated by this Agreement constitute a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.

7.3 No Conflict. The execution, delivery and performance of this Agreement by
Buyer does not conflict with the organizational documents of Buyer, or with any
law, rule, statute, writ or regulation applicable to Buyer.

7.4 Own Account. Buyer is purchasing the Loan Assets for its own account,
without view to, or any present intention of, distribution thereof or of any
interest therein.

7.5 Independent Investigation. Each Buyer hereby acknowledges receipt of copies
of the Loan Documents for its review, and that Buyer has made its own
independent investigation of the financial condition of the Borrower, and has
reviewed and made its own determination as to matters related thereto, including
without limitation: (1) the enforceability of the Loan Documents and (2) the
existence, condition, location or value of any property, real or personal,
encumbered pursuant to or affected by or described in any of the Loan Documents,
including without limitation, the Collateral.

7.6 As-Is. Except as expressly set forth herein in Sections 5 and 6 of this
Agreement, Sellers have made no warranties or representations to Buyers or any
agent of Buyer with respect to the Loans, any or all of the security thereof,
the Loan Documents or the collectability or enforceability of the obligations
evidenced thereby and the transactions to be consummated hereby are strictly on
an “AS IS” basis.

Each Buyer’s representations and warranties set forth in this Section 7 shall
survive the Closing of the Purchase Transaction.

8. Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN IN SECTIONS 5 AND 6 OF THIS
AGREEMENT, EACH BUYER ACKNOWLEDGES AND AGREES THAT THE EXISTING ADMINISTRATIVE
AGENT AND THE LENDERS ARE NOT MAKING ANY REPRESENTATION OR WARRANTY OF ANY KIND
OR NATURE INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO (A) THE LOANS, THE LOAN DOCUMENTS, THE BORROWER OR THE MORTGAGED
PROPERTY OR THE COLLATERAL, (B) THE BUSINESS OR FINANCIAL CONDITION OF BORROWER
OR ANY GUARANTOR, (C) THE PHYSICAL CONDITION OF ANY PROPERTY OR ASSET COMPRISING
ALL OR A PART OF ANY MORTGAGED PROPERTY OR THE COLLATERAL, (D) THE STATUS,
PAYMENT OR NONPAYMENT OF ANY AMOUNTS DUE OR PAST DUE UNDER THE LOAN DOCUMENTS OR
ANY REAL ESTATE TAXES OR ASSESSMENTS WITH RESPECT TO ANY MORTGAGED PROPERTY,
(E) THE STATUS OF THE LOANS OR THE EXISTENCE OF ANY DEFAULT OR EVENTS OF DEFAULT
UNDER THE LOAN DOCUMENTS (F) THE PRESENCE OR ABSENCE OF ANY HAZARDOUS WASTE,
TOXIC SUBSTANCES, ASBESTOS OR ASBESTOS CONTAINING MATERIALS AFFECTING ANY
MORTGAGED PROPERTY, (G) COMPLIANCE OR NON-COMPLIANCE OF THE MORTGAGED PROPERTY
WITH

 

4



--------------------------------------------------------------------------------

ANY LAWS, RULES OR REGULATIONS, INCLUDING WITHOUT LIMITATION, THOSE REGARDING
HAZARDOUS WASTE, TOXIC SUBSTANCES, ASBESTOS OR ASBESTOS CONTAINING MATERIALS,
(H) THE LEASES, INCOME OR EXPENSES OF ANY MORTGAGED PROPERTY, (I) COMPLIANCE OF
ANY MORTGAGED PROPERTY WITH ANY APPLICABLE BUILDING CODES, ZONING ORDINANCES OR
REGULATIONS, (J) THE CREDITWORTHINESS OF BORROWER OR THE VALUE OF THE MORTGAGED
PROPERTY, OR (K) THE ENFORCEABILITY OR LEGAL SUFFICIENCY OF ANY OF THE LOAN
DOCUMENTS. EACH BUYER AGREES THAT IT IS ACCEPTING THE LOANS AND THE LOAN
DOCUMENTS AS IS. FURTHER EACH BUYER ACKNOWLEDGES THAT DEFAULTS AND EVENTS OF
DEFAULT HAVE OCCURRED AND CURRENTLY EXIST UNDER THE LOAN DOCUMENTS, INCLUDING
BORROWER’S VIOLATION OF THE PAYABLES RESTRICTION FINANCIAL COVENANT IN SECTION
9.01(A) OF THE CREDIT AGREEMENT, AND EACH BUYER IS PURCHASING AND ASSUMING THE
LOANS AND LOAN DOCUMENTS WITH SUCH KNOWLEDGE.

9. RELEASE. UPON CLOSING THE PURCHASE TRANSACTION, EACH BUYER ASSUMES THE RISK
OF ADVERSE MATTERS WHICH MAY NOT HAVE BEEN REVEALED BY EACH BUYER’S DUE
DILIGENCE. AS OF THE CLOSING DATE, EACH BUYER, FOR ITSELF AND ITS AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY WAIVES, INDEMNIFIES, RELEASES AND
FOREVER DISCHARGES ADMINISTRATIVE AGENT AND THE LENDERS, THEIRS RESPECTIVE
AGENTS, EMPLOYEES, DIRECTORS, OFFICERS, ADVISORS, AFFILIATES, INTEREST HOLDERS,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL RIGHTS,
CLAIMS AND DEMANDS AT LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF
THIS AGREEMENT, WHICH EACH BUYER HAS OR MAY HAVE IN THE FUTURE, ARISING OUT OF
THE LOAN, THE LOAN DOCUMENTS, OR THE PURCHASE TRANSACTION INCLUDING, WITHOUT
LIMITATION, ALL CLAIMS IN TORT OR CONTRACT AND ANY CLAIM FOR INDEMNIFICATION OR
CONTRIBUTION ARISING UNDER FEDERAL, STATE OR LOCAL STATUTE, RULE OR REGULATION,
AND ALL OTHER DUE DILIGENCE MATTERS DESCRIBED IN THIS SECTION OR ANY OTHER
PROVISIONS OF THIS AGREEMENT. THE RELEASEES SHALL BE THIRD PARTY BENEFICIARIES
HEREUNDER WITH RESPECT TO THE RELEASE CONTAINED IN THIS PARAGRAPH. THE RELEASE
CONTAINED IN THIS PARAGRAPH AND THE DISCLAIMER CONTAINED IN THE IMMEDIATELY
PRIOR PARAGRAPH SHALL SURVIVE THE CLOSING OF THE PURCHASE TRANSACTION.

10. Headings. Paragraph and section headings are for convenience of reference
only and shall in no way affect the interpretation of the Agreement.

11. Borrower’s Consent. Borrower acknowledges and consents to the sale of the
Loan Assets to Buyers, including but not limited to the Loans outstanding under
the Credit Agreement.

12. Counterparts. This Agreement may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.
Transmission of a signed copy of the Agreement by one party to another party (or
by or to their counsel) by fax, email or similar electronic means will have the
same force and effect as delivery of the original signed counterpart so
transmitted.

 

5



--------------------------------------------------------------------------------

13. Governing Law; Jurisdiction; Jury Waiver. (a) This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to any choice-of-law provisions.

(b) Each party hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, trial by jury in any legal action or proceeding
relating to this Agreement and for any counterclaim therein.

14. Entire Agreement; Modifications. This Agreement constitutes the final
expression of the entire agreement of the parties with respect to the subject
matter of this Agreement, and the provisions of this Agreement may only be
modified by the written agreement of Sellers and Buyers. This Agreement
supersedes all prior agreements, oral or written, by the parties with respect to
the subject matter of this Agreement. Neither party is relying on any oral,
written or implied representation or warranty not expressly set forth in this
Agreement.

15. Binding Effect. This Agreement is binding upon the parties and their
respective agents, heirs, administrators, representatives, executors, successors
and assigns, and inures to the benefit of the parties and each of them, and to
their respective agents, heirs, administrators, representatives, executors,
successors and assigns.

16. Severability. Each part of this Agreement is intended to be severable. If
any term, covenant, condition or provision hereof is unlawful, invalid or
unenforceable for any reason whatsoever, and such illegality, invalidity or
unenforceability does not affect the remaining parts of this Agreement, then all
such remaining parts hereof shall be valid and enforceable and have full force
and effect, as if the invalid or unenforceable part had not been included.

17. Further Assurance. Sellers and Buyers each agree to execute and deliver such
instruments, documents, agreements, and certificates, and take such action as
the other may, from time to time, reasonably request in order to effectuate the
purpose and carry out the terms of this Agreement.

18. No Third Party Beneficiaries. Except as provided in Section 9 above, nothing
express or mentioned in this Agreement is intended or will be construed to give
any other person any legal or equitable right, remedy or claim under or in
respect of this Agreement, or any provisions herein contained, this Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of Sellers and Buyers and for the benefit of no other
person.

19. Exhibits and Schedules. All exhibits and schedules attached to this
Agreement are hereby incorporated into this Agreement with the same force and
effect as if the terms and provisions of such exhibits and schedules were set
forth herein above in the body of this Agreement.

 

6



--------------------------------------------------------------------------------

20. No Waiver of PPVA Purchase Obligations. By entering into this Purchase
Agreement, the Sellers are not (a) waiving their rights and remedies under that
certain Letter Loan Purchase Agreement dated July 31, 2013 by and among the
Sellers, PPVA Black Elk Equity LLC (“PPVA”) and the Borrower (b) releasing PPVA
from its duties and obligations thereunder, or (c) releasing any guarantor from
its duties and obligations under the Guaranty dated July 31, 2013 executed in
connection with such Letter Loan Purchase Agreement. All such duties and
obligations of PPVA under the Letter Loan Purchase Agreement and each Guarantor
under the Guaranty continue to exist. Upon the closing of the Purchase
Transaction and receipt by the Administrative Agent of the Purchase Price the
Letter Loan Purchase Agreement and Guaranty will terminate and will be of no
further force and effect.

[SIGNATURES ON THE FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Loan Purchase and Sale
Agreement as of the date written above.

 

SELLERS: CAPITAL ONE, N.A. By:   /s/ Matthew L. Molero Name:   Matthew L. Molero
Title:   Vice President

IBERIABANK By:   /s/ Cameron D. Jones Name:   Cameron D. Jones Title:   Vice
President CADENCE BANK, N.A. By:   /s/ Eric Broussard Name:   Eric Broussard
Title:   Senior Vice President

[Signature Page—Loan Purchase and Sale Agreement]



--------------------------------------------------------------------------------

BUYERS: WHITE ELK LLC By:   /s/ Jaime Hartman Name:   Jaime Hartman Title:  
Authorised Signatory

RESOURCE VALUE GROUP LLC,

on behalf of one or more beneficial holders of the Loans under the Credit
Agreement

By:   /s/ David Levy Name:   David Levy Title:    

[Signature Page—Loan Purchase and Sale Agreement]



--------------------------------------------------------------------------------

Agreed to this 30th day of August, 2013

BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC,

a Texas limited liability company

By:   /s/ Bruce P. Koch Name:   Bruce P. Koch Title:   CFO

[Signature Page—Loan Purchase and Sale Agreement]